Citation Nr: 1733872	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-03 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral foot disability.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for late stage II avascular necrosis of the left femoral head, with small left hip joint diffusion.

3. Entitlement to service connection for a bilateral foot disability.  

4. Entitlement to service connection for late stage II avascular necrosis of the left femoral head, with small left hip joint diffusion.

5. Entitlement to service connection for a stomach ulcer.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1975 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In October 2015, the Veteran withdrew her request for a hearing before a Veterans Law Judge

The issues of entitlement to service connection for a bilateral foot disability, late stage II avascular necrosis of the left femoral head, with small left hip joint diffusion, and a stomach ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The RO previously denied the Veteran's claim for entitlement to service connection for a bilateral foot disability in unappealed December 1990 and May 2006 rating decisions.

2. The evidence received since the May 2006 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

3. The RO previously denied the Veteran's claim for entitlement to service connection for late stage II avascular necrosis of the left femoral head, with small left hip joint diffusion, in unappealed May 2006 and October 2008 rating decisions.

4. The evidence received since the October 2008 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.


CONCLUSIONS OF LAW

1. The December 1990 and May 2006 rating decisions denying the Veteran's claim for service connection for a bilateral foot disability are final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. As new and material evidence has been received, the claim for entitlement to service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
3. The May 2006 and October 2008 rating decisions denying the Veteran's claim for service connection for late stage II avascular necrosis of the left femoral head, with small left hip joint diffusion, are final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4. As new and material evidence has been received, the claim for entitlement to service connection for late stage II avascular necrosis of the left femoral head, with small left hip joint diffusion, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

      A. Bilateral Foot Disability

The RO last denied the Veteran's claim of entitlement to service connection for a bilateral foot disability in a May 2006 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which contained the May 1977 separation examination reflecting complaints regarding her feet and a diagnosis of callouses.  In its May 2006 rating decision, the RO denied the claim based in large part on a finding that service treatment records and post-service treatment records did not demonstrate evidence of treatment for a diagnosis of a bilateral foot disability.  

The Veteran was notified of the May 2006 rating decision and did not appeal it, nor did she submit additional evidence within one year of that decision in support of her bilateral foot disability claim.  As such, the RO's May 2006 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the Veteran's bilateral foot disability consists, in part, of post-service VA treatment records that documented specific diagnoses related to the feet, including plantar fibromatosis of the left foot and a neuroma of the right foot.  See August 2012 VA Treatment Record, June 2014 VA Treatment Record, and November 2015 VA Treatment Record.  As the additional evidence confirms the presence of bilateral foot disability, the Board finds that the evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.

      B. Late Stage II Avascular Necrosis of the Left Femoral Head

The RO last denied the Veteran's claim of entitlement to service connection for late stage II avascular necrosis of the left femoral head in an October 2008 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which contained complaints of low back pain (which she contends is related to the hip disability); a private medical opinion letter from Dr. S. S. M., which indicates that the Veteran received treatment for chronic hip pain; and the September 2008 VA medical opinion stating that the left hip disability was not secondary to the service-connected back disability, but was instead the result of prolonged use of prednisone.  In its October 2008 rating decision, the RO denied the claim based in large part on the September 2008 VA opinion that the hip condition was the result of the prednisone used to treat the Veteran's systemic lupus erythematosus, as opposed to resulting from service or the service-connected back disability.  

The Veteran was notified of the October 2008 rating decision and did not appeal it, nor did she submit additional evidence within one year of that decision in support of her hip disability claim.  As such, the RO's October 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the late stage II avascular necrosis of the left femoral head consists, in part, of post-service VA and private treatment records that documented continuous left hip pain.  Additionally, in a March 9, 2010 private treatment record, a private treatment provider noted the Veteran's left hip pain and opined that it was the result of an old injury [as opposed to medication taken for a nonservice-connected disability].  See March 9, 2010 Private Treatment Record from the M.A.C.  The Board finds that this additional evidence relates to the open medical question as to whether the Veteran's late stage II avascular necrosis of the left femoral head had its onset in, or is otherwise related to service.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

1. The claim for entitlement to service connection for a bilateral foot disability is reopened.

2. The claim for entitlement to service connection for late stage II avascular necrosis of the left femoral head, with small left hip joint diffusion, is reopened.


REMAND

The Board finds that a new VA examination addressing the nature and etiology of the Veteran's bilateral foot disability is necessary before the issue can be adjudicated on the merits.  The Veteran has not yet been afforded a VA examination for her feet.  The record shows that she has had several diagnoses including plantar fibromatosis of the left foot and a neuroma of the right foot.  In light of the Veteran's current diagnoses and her assertions of in-service onset, as well as the May 1977 separation examination noting complaints regarding the feet, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the etiology of the Veteran's bilateral foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Board also finds that a new VA examination addressing the nature and etiology of the Veteran's late stage II avascular necrosis of the left femoral head is necessary before the issue can be adjudicated on the merits.  The RO obtained a VA medical opinion in September 2008, but the Veteran has not yet been afforded a VA examination for this disability.  The record shows that the Veteran has consistently reported pain in her left hip.  Additionally, the March 9, 2010 private treatment record suggested that the left hip disability is related to an old injury.  The September 2008 VA opinion failed to address direct service connection, as well as the issue of aggravation in relation to the service-connected back disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).  The Board finds that the low threshold requirement for a full VA examination has been met, and this matter should be remanded to obtain a VA examination to address the etiology of the Veteran's late stage II avascular necrosis of the left femoral head.  See McLendon, supra. 

Additionally, the Veteran has not been provided with a VA examination in connection with her claimed stomach ulcer.  Service treatment records between June 1975 and September 1976 documented complaints of stomach cramps, nausea, vomiting, and noted multiple visits for abdominal pain.  Private treatment records from May 2007 and May 2008 noted the Veteran's complaints of indigestion and stomach pain.  A February 2009 VA examination noted a diagnosis of gastreoesophageal reflux disease (GERD).  Finally, post-service VA treatment records from May 2010 through November 2016 documented complaints related to GERD, as well as heartburn, vomiting, abdominal pain, and stomach cramps.  In light of the service treatment records indicating the onset of symptoms during service, as well as the post-service treatment records documenting continued symptomatology since separation from service, the Board finds that the low threshold requirement for a VA examination has been met, and that remand is necessary to obtain a VA examination to address the etiology of the Veteran's stomach ulcer. See McLendon, supra. 

The Board adds that in a July 2017 brief, the Veteran's representative specifically requested that the Board remand the Veteran's appeal, so that she may be afforded a hearing before the AOJ.  Such should be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since December 2016 should also be obtained.  

2.  Schedule the Veteran for a hearing before a Decision Review Officer (DRO) pertaining to the issues currently on appeal.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of her bilateral foot disability.  The VA examiner should  review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  

All indicated tests and studies should be accomplished and all clinical findings must be reported in detail.

The examiner should then identify the disabilities affecting the Veteran's feet, and provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) had their onset in, or are otherwise related to the Veteran's active military service.  

In providing any opinion, the examination should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  The examiner should specifically consider and comment upon the May 1977 separation examination noting complaints regarding the feet.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of her late stage II avascular necrosis of the left femoral head.  The VA examiner should  review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  
All indicated tests and studies should be accomplished and all clinical findings must be reported in detail.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's late stage II avascular necrosis of the left femoral head had its onset in, or is otherwise related to the Veteran's active military service.  

The examiner should also state whether it is at least as likely as not that the Veteran's late stage II avascular necrosis of the left femoral head is either caused by or aggravated beyond its natural progression by her service-connected back disability.

In providing any opinion, the examination should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  The examiner should specifically consider and comment on the March 9, 2010 private medical treatment report from the M.A.C., indicating that the Veteran's hip disability was a result of an "old injury."  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.
5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of her stomach disorder.  The VA examiner should  review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies should be accomplished and all clinical findings must be reported in detail.

The examiner should then identify the disabilities affecting the Veteran's gastrointestinal tract, and provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) had their onset in, or are otherwise related to the Veteran's active military service.  The examiner should specifically consider and provide a full discussion of the service treatment records documenting in-service complaints related to the stomach.  

In providing any opinion, the examination must consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion must reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

6. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


